UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7663


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAYMOND THOMAS OECHSLE, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:94-cr-00057-BO-1)


Submitted:    December 14, 2009            Decided:    December 28, 2009


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Thomas Oechsle, Jr., Appellant Pro Se. Edward D. Gray,
Steve R. Matheny, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond     Thomas   Oechsle,    Jr.,    appeals     the    district

court’s order denying his Fed. R. Crim. P. 35(b) motion.                     We

have     reviewed     the   record    and   find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       United     States   v.   Oechsle,      No.    5:94-cr-00057-BO-1

(E.D.N.C.    July     27,   2009).    We    dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.         We deny the motion to order officials to

make copies, provide paper and envelopes, and allow access to

law books.

                                                                        AFFIRMED




                                       2